 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                               UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA

14
     BLUECHIIP LIMITED, an Australian                 Case No.: 3:20-cv-5205-RS
15   corporation,
                                                      ORDER ON JOINT STIPULATION FOR
16                        Plaintiff,                  DISMISSAL OF ENTIRE ACTION WITH
                                                      PREJUDICE PURSUANT TO FED. R.
17   v.                                               CIV. P.
                                                      41(a)(1)(A)(ii)
18   LABCON, NORTH AMERICA, a California
     corporation; and DOES 1 through 10, inclusive,
19                                                    [Assigned for all purposes to the Hon. Richard
                          Defendants.                 Seeborg]
20

21
     LABCON, NORTH AMERICA, a California              Complaint Filed:        July 29, 2020
22   corporation,                                     Counterclaim Filed:     August 19, 2020
23                        Counter-Claimant,
24   v.
25   BLUECHIIP LIMITED, an Australian
     corporation,
26
                          Counter-Defendant.
27

28

     [PROPOSED] ORDER ON JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION
                                                          - 3:20-cv-5205-RS
 1          Having considered Plaintiff and Counter-Defendant Bluechiip Limited (“Bluechiip” or

 2   “Plaintiff”) and Defendant and Counter-Claimant Labcon, North America (“Labcon” or “Defendant”)

 3   (collectively with Bluechiip, the “Parties”) Joint Stipulation for Dismissal of the Entire Action With

 4   Prejudice Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Stipulation is hereby

 5   approved. The entire action, including all claims and counterclaims against all parties to the action, is

 6   hereby dismissed with prejudice. Each Party is to bear its own attorneys’ fees, expenses, and costs.

 7

 8          IT IS SO ORDERED

 9
            6/30/2021
     Dated: _________
10

11                                                  Richard Seeborg
                                                    Chief United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      1
     [PROPOSED] ORDER ON JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION
                                                            - 3:20-CV-5205-RS
